Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1, 7, 11-16, 18 and 19 in the reply filed on 1/14/22 is acknowledged.

Claims 2-6 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claims 17 and 20 have been cancelled.
Specification
The abstract of the disclosure is objected to because it is in claim format and contains legal phraseology, e.g. “comprises”..  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiman et al. (US Pub. No. 2001/0033779).
Regarding claim 1, Wiman discloses a cutting insert comprising a cutting insert which is mounted on a cutting tool by a fastening bolt (figures 1-3), the cutting insert comprising: an upper surface and a lower surface oriented in opposite directions; a first shorter side surface and a second shorter side surface connecting the upper surface and the lower surface to each other and oriented in opposite directions; a first longer side surface and a second longer side surface connecting the upper surface and the lower surface to each other, connecting the first shorter side surface and the second shorter side surface to each other, oriented in opposite directions, and being longer than the first and the second shorter side surfaces (figure 8); a through hole extending through the upper surface and the lower surface for receiving the fastening bolt that is inserted therein; a shorter cutting edge provided at a boundary between the upper surface and the first shorter side surface; a first corner cutting edge (26) provided at a boundary between the upper surface and a corner connecting the first longer side surface and the first shorter side surface; and a second corner cutting edge (27) provided at a boundary between the upper surface and a corner connecting the second longer side surface and the first shorter side surface, wherein, one of the upper and lower surfaces is a rake surface, and the other is a fastening surface that contacts the cutting tool, when the cutting insert is mounted on the cutting tool, and one of the first and second longer side surfaces is a fastening surface contacting the cutting tool, when the cutting insert is mounted on the cutting tool, and wherein, when viewed toward the upper surface, the first longer side surface has a shape such that both sides (31,32) are inclined with reference to a center portion thereof (figure 8).

Regarding claim 13, Wiman discloses wherein, when viewed toward the upper surface, the first longer side surface has a shape such that a center portion thereof is concavely recessed (figure 8).
Regarding claims 14 and 15, Wiman discloses wherein, when viewed toward the upper surface, the first longer side surface comprises: a concave portion which is concavely recessed and which forms a center portion; and first and second inclined sections (31/32) forming both sides with reference to the concave portion and being gradually inclined outward the upper surface as further away from the concave portion and have a straight shape (figure 8).
Regarding claim 18, Wiman discloses wherein the upper and lower surfaces have the same shape as each other, each of the upper and lower surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof, each of the first and second shorter side surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof, and each of the first and second longer side surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof (figure 8).
Regarding claim 19, Wiman discloses a cutting tool having, mounted therein, the cutting insert according to claim 1, comprising: a first seat surface on which the lower surface is placed; a second seat surface on which the first longer side surface is placed; and a third seat surface on which the first shorter side surface is placed, wherein the second seat surface has a first longer side inclined surface and a second longer side .


Claims 1, 7, 11-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Pub. No. 2011/0255924).

	Regarding claim 1, Choi discloses a cutting insert comprising a cutting insert which is mounted on a cutting tool by a fastening bolt (figure 5), the cutting insert comprising: an upper surface and a lower surface oriented in opposite directions; a first shorter side surface and a second shorter side surface connecting the upper surface and the lower surface to each other and oriented in opposite directions; a first longer side surface and a second longer side surface connecting the upper surface and the lower surface to each other, connecting the first shorter side surface and the second shorter side surface to each other, oriented in opposite directions, and being longer than the first and the second shorter side surfaces (figure 1); a through hole extending through the upper surface and the lower surface for receiving the fastening bolt that is inserted therein; a shorter cutting edge provided at a boundary between the upper surface and the first shorter side surface; a first corner cutting edge provided at a boundary between the upper surface and a corner connecting the first longer side surface and the first shorter side surface; and a second corner cutting edge provided at a boundary between the upper surface and a corner connecting the second longer side surface and the first shorter side surface (figures 1 and 2), wherein, one of the upper 
Regarding claim 7, Choi discloses wherein, when viewed toward the first shorter side surface, the shorter cutting edge has a curved shape as a whole or a shape that combines a curved line and a straight line (figure 3).
Regarding claim 11, Choi discloses wherein, when viewed toward the first longer side surface, the first shorter side surface forms a vertical angle with the upper surface (figure 4).
Regarding claim 12, Choi discloses wherein, wherein, when viewed toward the upper surface, the shorter cutting edge has a curved shape that is outwardly convex (figure 2).
Regarding claim 13, Choi discloses wherein, when viewed toward the upper surface, the first longer side surface has a shape such that a center portion thereof is concavely recessed (figure 2).
Regarding claims 14 and 15, Choi discloses wherein, when viewed toward the upper surface, the first longer side surface comprises: a concave portion which is concavely recessed and which forms a center portion (C: see below); and first and 
[AltContent: textbox (B)][AltContent: textbox (C)][AltContent: connector]
[AltContent: textbox (A)][AltContent: connector][AltContent: connector]

    PNG
    media_image1.png
    216
    847
    media_image1.png
    Greyscale



Regarding claim 16, Choi discloses wherein, when viewed in a section cut along a vertical plane from the upper surface to the lower surface, the first longer side surface forms a vertical angle with the upper surface (figure 3).
Regarding claim 18, Choi discloses wherein the upper and lower surfaces have the same shape as each other, each of the upper and lower surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof, each of the first and second shorter side surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof, and each of the first and second longer side surfaces is rotationally symmetrical by 180 degrees with respect to a center thereof (figures 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        1/28/22